
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 628
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mr. Dreier (for
			 himself and Mr. Kucinich) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should pursue the global elimination of
		  obstacles to the proliferation of technologies and services that science has
		  proven are necessary to address the most pressing environmental problems of our
		  time.
	
	
		Whereas addressing the critical global environmental
			 issues of our time is of paramount importance;
		Whereas advanced technology will be central to addressing
			 these environmental and energy challenges;
		Whereas advanced technology represents a key element of
			 American comparative advantage in the worldwide marketplace;
		Whereas the U.S. should strengthen and reform its policies
			 to encourage the use of environmental technologies and services;
		Whereas obstacles to the global proliferation of
			 environmental technologies and services limits their accessibility and
			 affordability;
		Whereas these obstacles thwart our policy of encouraging
			 the use of these types of products and services;
		Whereas eliminating these obstacles would make these types
			 of products and services more accessible and more affordable;
		Whereas the resulting increased use of these types of
			 products and services would reduce environmental damage, increase the
			 efficiency of energy consumption, reduce our dependence on fossil fuels,
			 enhance our national security, reduce costs for consumers, and increase job
			 creation;
		Whereas full participation by the developed and developing
			 worlds in this effort is essential in order to realize the necessary level of
			 global proliferation of environmental technologies and services to achieve the
			 above-stated goals; and
		Whereas the U.S. can pursue regional efforts to eliminate
			 these obstacles to the global proliferation of environmental technologies and
			 services as a way to build momentum for a global agreement: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the U.S. should
			 pursue the global elimination of obstacles to the proliferation of technologies
			 and services that science has proven are necessary to address the most pressing
			 environmental problems of our time; and
			(2)the U.S. has the
			 ability and the obligation to provide global leadership in advancing this
			 effort.
			
